Citation Nr: 0433042	
Decision Date: 12/14/04    Archive Date: 12/21/04

DOCKET NO.  04-06 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disability other than scar.

2.  Entitlement to service connection for a left shoulder 
disability.

3.  Entitlement to service connection for a bilateral foot 
disability.

4.  Entitlement to service connection for an upper back 
disability.

5.  Entitlement to service connection for a visual 
disability.

6.  Entitlement to service connection for hearing loss.

7.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from November 1964 to 
October 1967.  This appeal comes before the Board of 
Veterans' Appeals (Board) from an October 2002 rating 
decision of the Department of Veterans Affairs (VA), 
Nashville, Tennessee, regional office (RO).  

The veteran provided testimony before the undersigned at a 
videoconference hearing in April 2004.  A transcript of that 
hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran contends that he is entitled to service 
connection for bilateral shoulder, bilateral foot, upper 
back, and visual disabilities, as well as hearing loss and 
tinnitus.  

At the videoconference hearing, the veteran and his 
representative noted that the veteran was scheduled for VA 
examination(s) in Nashville, Tennessee, in May 2004.  The 
record does not contain copies of any such examination 
report(s).  Additionally, the most recent VA outpatient 
records in the claims folder date from September 2003, and 
the veteran in his hearing referred to ongoing treatment.

The veteran also referred to treatment in the years following 
service from two private physicians in Chattanooga, 
Tennessee.  He also indicated that he worked for the city of 
Chattanooga from approximately 1991 to 2001.  Medical records 
from those physicians and any physical examination reports or 
other medical records associated with that employment should 
be obtained.  

Finally, the record indicates that the veteran was found to 
be disabled by the Social Security Administration in June 
2002.  The disability decision and the medical record used in 
that determination should be obtained.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should obtain and associate 
with the claims folder copies of all VA 
outpatient treatment records of the 
veteran since September 2003 from the 
Chattanooga, Tennessee, VA Outpatient 
Clinic.  

2.  The RO should obtain and associate 
with the claims folder copies of any VA 
examination(s) of the veteran conducted 
at the VAMC in Nashville, Tennessee, in 
May 2004.  If a scheduled examination was 
not conducted for any reason, that fact 
should be noted in the claims folder.

3.  The RO should obtain and associate 
with the claims folder the complete 
Social Security Administration (SSA) file 
of the veteran, to specifically include 
all medical records considered and 
disability decisions made.

4.  The veteran should be contacted and 
requested to provide information 
regarding the two private physicians 
(Drs. Cleveland and Aitken) from whom he 
reported that he received treatment in 
the 1970's.  After obtaining any 
necessary information and releases, the 
RO should obtain all available records 
from the physicians or their practices.  
All records obtained should be associated 
with the claims folder.  

5.  The RO should contact the city of 
Chattanooga and obtain copies of any 
physicals or other medical records 
conducted in accordance with the 
veteran's employment from approximately 
1991 to 2001.  All records obtained 
should be associated with the claims 
folder.  

6.  Following the above, the RO should 
review the veteran's claims.  If a 
benefit sought on appeal remains denied, 
a supplemental statement of the case 
should be furnished to the veteran and 
his representative, and they should be 
afforded the appropriate period of time 
to respond.  Thereafter, the case should 
be returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 




2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




